DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first width of the plurality of first auxiliary pads" in line 38.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if “the first width of the plurality of first auxiliary pads” recited in line 38 is the same as or different from “a first width” of each first auxiliary pads recited in lines 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16-17, 19-21, 25-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (2010/0000602) in view of Wakerfield (US Patent 4,487,989 and Miyamoto et al. (US 2011/0297224), and further in view of Yamada et al. (US 6034323).
Regarding claim 11, Gray et al. discloses a solar cell module (figs. 1A-B) comprising 
a plurality of solar cells (10 in fig. 1A, 10A and 10B in fig. 1B), each including a semiconductor substrate (or doped substrate 12, fig. 1B, [0042] and [0069-0072]), a first electrode (e.g. pattern or grid of conductive material) on a front surface (or top face 14A shown in figs. 1B, 2B, 3-10 and 12) of the semiconductor substrate (12, see fig. 1B, [0045]), and a second electrode (e.g. bottom contact) on a back surface (or bottom face 14B) of the semiconductor substrate (fig. 1B, [0044]),
wherein the first electrode comprises:
a plurality of finger electrodes (18, [0045]) extending in a first direction (or horizontal direction of the figures/or up and down the page, see fig. 2B, also see figs. 3-10) having a first pitch in a second direction crossing the first direction (or spacing between the finger electrodes in vertical direction of the figures/or right and left of the page, see fig. 2B and 3-10),
a plurality of first pads (32, fig. 2B, also see figs. 3-10) form discrete bus bars (20, fig. 2B, [0045]) arranged in the second direction (or vertical direction of the figures/right to left of the page, see fig. 2B, also see figs. 3-10) and having a second pitch in the second direction (or spacing of the pads in vertical direction of the figures/right to left of the page, see figs. 2B and 3-10);
a plurality of first connection electrodes (18P, or electrodes connecting the pads 32 underneath the tabs 22, which are shown in figs. 4A-B, 6A-B, 7, 8A-B, 9 and 10B-C) connecting the plurality of first pads (32) and extending in the second direction (see figs. 4A-B, 6A-B, 7, 8A-B, 9 and 10B-C);
a plurality of first wiring members (see tabs 22 in fig. 1B, also see figs. 2B, 3,  5A-B) extending in the second direction (e.g. vertical) and configured to connect the first electrode of a first solar cell of the plurality of solar cells to the second electrode of a second solar cell adjacent to the first solar cell (see fig. 1B, [0042-0044]);
wherein the first pads include:
a plurality of extension pads (e.g. the end pads 32 at the ends of the bus bars 20) located at an outermost first finger electrode among the plurality   of first electrodes connected to the plurality of wiring member (see figs. 2B-4, 6-9, 10 and 12) and each having a second width in the first direction (e.g. horizontal) and a second length in the second direction (e.g. vertical, see figs. 2B-4, 6-9, 10 and 12), and 
a plurality of first auxiliary pads (or the middle pads 32, between the end pads) at a position located between the pair of end pads (or a pair of adjacent first extension pads) in the second direction (see figs. 2B-4, 6-9, 10 and 12), each having a first width in the first direction (e.g. horizontal) and a first length in the second direction (e.g. vertically, see figs. 2B-4, 6-9, 10 and 12);
wherein each wiring member (or tab 22) is soldered to the pads (32, see [0049] and [0081]), in other words each of the extension pads (or the end pads) is soldered to a corresponding first wiring member and each of the first auxiliary pads (or middle pads) is soldered to a corresponding first wiring member (or tab 22) at the position located between the a pair of adjacent first extension pads (or end pads)  among the plurality of first extension pads (or end pads) and the pair being to each other in the second direction (e.g. vertical direction along the bus bar 20);
wherein a width of each of the plurality connection electrodes (18P) in the first direction of the plurality of first finger electrodes (18) is smaller than a width of each of the plurality of wiring members (tab 22) in the first direction and the first width of each auxiliary pads is equal to or smaller than the width of each wiring member (or tab 22) so that each of the first connection electrodes and auxiliary pad is fully overlapped with a corresponding one of the wiring members (see figs. 4A-B and 5A-B);
wherein a number of the plurality of wiring members is the same as a number of the plurality of first electrodes and is 15 as shown in figs. 4A-B and 5A-B, 7 in fig. 1A, 20 in fig. 1B, 19 in fig. 2B, and 15 in fig. 4A. 7, 20, 19 and 15 are right within the claimed range of 6 to 30.
Gray et al. shows the first pads having the same size and shape (see figs. 2B, 3, 4, and 6-10). Gray et al. also teaches the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]), and the number pads (32) are varied (see “varying numbers of pads 32” described in [0063]). Gray et al. also teaches the pads (32) can have different shapes ([0066]). 
Gray et al. does not explicitly show grid pattern using a number of first pads such that the second pitch (or spacing of the first pads) is greater than first pitch (or spacing of the first finger electrodes), a number of the plurality of first finger electrodes connected with one first connection electrode of the plurality of first connection electrodes is greater than a number of the plurality of first pads connected with the one first connection electrode, and the second width of each of the plurality of first extension pads (or end pads) is greater than the first width of each of the plurality of first auxiliary pads.
Wakefield et al. teaches a pattern of the first electrode (or the front electrode, figs. 1 and 3) to have the pads being arranged to have the second pitch (or the spacing of the pads) greater than the first pitch (or the spacing of the finger) so that the number of a plurality of finger electrodes (or horizontal lines, see fig. 1) connected with one connection electrode (or a vertical line in fig. 1, such as 112 shown in fig. 3) is greater than the number of pads (22, fig. 1) connected to the one connection electrode (or the vertical line). Wakefield et al. also specifically teaches the second width in the first direction of each extension pad (or the outermost end pads) to be 0.100 inch (see the length of end pad listed in the table in col. 11) and the first width in the longitudinal direction of the finger electrodes of each auxiliary pad (or middle pad) to be 0.064 inch (see the length of middle pad listed in the table in col. 11). The second width of 0.100 inch is greater than the first width of 0.064 inch. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the pattern of the first electrode of Gray et al. by arranging the first pads to have the second pitch (or the spacing of the pads) is greater than the first pitch (or the spacing of the first finger electrodes) so that the number of the finger electrodes (or horizontal lines) connected to one connection electrode (or a vertical line) to be greater than the number of pads as taught by Wakefield, because Gray et al. explicitly suggests the grid pattern of the electrode is a matter of design choice and varying the number of the pads. Such modification is a mere rearrangement of the parts (or the pads) to achieve a desired pattern that is suggested by Gray et al. and would not modify the operation of the solar cell, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the first pads of Gray et al. by having the second the length of the extension pads/ end pads to be greater than the first length of the auxiliary pads/middle pads as taught by Wakefield et al., because Wakefield et al. teaches larger extension pads (or end pads) would have a significant advantage in addressing the misalignment of wiring members (or connector strips, see col. 10, lines 51-59) and smaller auxiliary pads (or middle pads) would minimize the solar cell surface covered by the pads (see col. 9, lines 27-37).
Gray et al. teaches the second electrode (or the rear electrical contact) including one pad (28, fig. 2A) or more pads for connecting the wiring members ([0044]) and the first electrode includes more than one pads (see figs. 2B, 3-4B, 6-9, 10B-C). In other words, Gray et al. show a number of the plurality of first pads (or pads on the front electrode) is different from a number of the second pads (or pads on the second electrode). Gray et al. also teaches the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]), and the number pads (32) are varied (see “varying numbers of pads 32” described in [0063]). Gray et al. does not explicitly teach the second electrode to have a grid pattern that includes a plurality of second finger electrodes extending in the first direction, a plurality of second pads at crossing of the plurality of wiring members extended from another solar cell and the plurality of second finger electrodes of the second electrode, and a plurality of second connection electrodes connecting the plurality of second pads and extending and the second direction.
Wakefield discloses a second electrode (or rear electrical contact as shown in figs. 2 and 4) having a grid pattern similar to the first electrode (or front electrical contact, fig. 1), wherein the second electrode having a grid pattern includes a plurality of finger electrodes extending in the first direction (or horizontal lines extending in the horizontal direction as seen in figs. 2 and 4), a plurality of second pads (see rows of pads in fig. 2 or 88, 90 and 92 in fig. 4) at crossings of the wiring members (or the connector strip soldered along a row of pads, col. 8 lines 6-10 and col. 10 lines 51-55) and the plurality of finger electrodes of the second electrode (e.g. crossing at the rows of solder pads and the horizontal strips, see figs. 2 and 4,  col. 8 lines 6-10 and col. 10 lines 51-55), and a plurality of connection electrodes (or vertical lines shown in figs. 2 and 4) connecting the plurality of second pads and extending in the second direction (e.g. vertical direction, see figs. 2 and 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the second electrode of modified Gray et al. above, or more specifically of Gray et al. by having a grid pattern including a plurality of second finger electrodes, a plurality of second pads and a plurality of connection electrodes similar to the first electrode as taught by Wakefield, because Wakefield teaches the second electrode (or rear electrical contact) having such grid pattern would permit the passage of radiation through the cell which would otherwise decrease efficiency due to heat generation and balance a desire transparency to such radiation with a requirement for efficient charge collection along the rear of the cell (see abstract of Wakefield), and Gray et al. teaches such grid pattern would mitigating efficiency losses, permit thinner tabs and improve cell efficiency (see [0038-0039]). 
Gray et al. describes the grid pattern of the electrode comprising the pads (32) is a desired choice (see [0074]), the number of pads (32) is varied (see “varying numbers of pads” described in [0063]). Gray et al. shows one bottom contact (28) for the second electrode (see fig. 2A), wherein the bottom contact may be embodied by one or more small pads (see [0044]). Modified Gray et al. does not disclose a number of the first pads (32) forming the discontinuous busbars (20) on the front surface of the solar cell is different from a number of the second pads forming the second discontinuous busbars on the back surface of the solar cell. 
Miyamoto et al. shows the pattern of the pads of the first electrode (or front electrode) and the second electrode (or back electrode) such that the number of the first pads (or discrete portions of busbar electrode 3) is 8 and the number of the second pads (7) is 7 (see fig. 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Gray et al. by forming the pattern of pads of the first and second electrode to have the number of first pads is different from the number of second pads as taught by Miyamoto et al.; because Gray et al. explicitly suggests the pattern of pads is a matter of design choice and the number of pads is varied, and Miyamoto et al. teaches such formation of the first and second pads would decrease the occurrence of breakage of the cells, suppress local excessive deformation, and suppress cost increase (see [0012-0013]). 
Gray et al. teaches using plated copper wires for the wiring members (or tabs 22, see [0048]).  Modified Wakefield et al. does not specifically teach each wiring member has a wire shape of a circular cross section having a diameter of 250 m to 500 m.
Yamada et al. teaches using a wiring member has a wire shape of a circular cross section having a diameter of 400 m (see col. 7 lines 10-12). 400 m is right within the claimed range of 250 m to 500 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Gray et al. by using a wiring member has a wire shape of a circular cross section having a diameter of 400 m as taught by Yamada et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 16, modified Gray et al. discloses a solar cell module as in claim 11 above, wherein in the first pads, the extension pad (e.g. end pads) is positioned closer to an end portion of the semiconductor substrate than to the auxiliary pad (e.g. middle pad) along a longitudinal direction of the wiring member in each of the plurality of solar cells (see claim 1 above, or figs. 1 and 3 of Wakefield or figs. 9-1, 9-2 of Hamaguchi et al.). Gray et al. also teaches the bus bar (20, or collector electrode) is formed by a plurality of pads (see figs. 2B and 3, [0012]) and Wakefield et al. teaches in the second pads the extension pad (e.g. end pads) is positioned closer to an end portion of the semiconductor substrate than to the auxiliary pad (e.g. middle pad) along a longitudinal direction of the wiring member in each of the plurality of solar cells (see figs. 2 and 4 of Wakefield et al.). Gray et al. also teaches the grid pattern of the first electrode (or the front electrode) comprising the finger electrodes (18), connection electrodes (18P) and the pads (or bus lines 20 made of pads 32) is a desired choice (see [0074]).
Modified Gray in claim 11 above does not teach in the second pads including a plurality of second auxiliary pads and a plurality of second extension pads (e.g. end pads) having a different size than the plurality of second auxiliary pads (e.g. middle pads).
However, Wakerfield teaches larger extension pads (or end pads) would have a significant advantage in addressing the misalignment of wiring members (or connector strips, see col. 10, lines 51-59) and smaller auxiliary pads (or middle pads) would minimize the solar cell surface covered by the pads (see col. 9, lines 27-37).
Therefore, it would have been obvious to one skilled in the at the time of the invention was made to have formed the second extension pads having greater size than the second auxiliary pads, or different size, because Wakerfield teaches larger extension pads (or end pads) would have a significant advantage in addressing the misalignment of wiring members (or connector strips, see col. 10, lines 51-59) and smaller auxiliary pads (or middle pads) would minimize the solar cell surface covered by the pads (see col. 9, lines 27-37).

Regarding claim 17, modified Gray et al. discloses a solar cell module as in claim 16 above, wherein Gray et al. discloses positioning the extension pads (or end pads 32) at outermost finger electrodes (18) among the electrodes (18) connected to the wiring members (22, see figs. 2A, 4A, 5A, 6A, 9). 

Regarding claim 19, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein Wakefield et al. discloses the dimensions of the first pads are different from the second pads (see the dimensions listed in tables in cols. 8 and 11).  Miyamoto et al. also discloses the dimensions and the number of the first pads are different from the dimensions and number of the second pads (see fig. 3).

Regarding claim 20, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein the number of the first pads per busbar is 8, which is more than, and the number of the second pads per busbar is 7, which is more than 6 and less than 8 (see claim 1 above, or fig. 3 of Miyamoto et al.).

Regarding claims 21 and 27, modified Gray et al. discloses a solar cell module as in claims 13 and 14 above, wherein the number of the first pads is more than the number of the second pads as Miyamoto et al. discloses the number of the first pads per busbar is 8, which is more than, and the number of the second pads per busbar is 7 (see claim 1 above, or fig. 3 of Miyamoto et al.). As such, the ratio (m/n) of the number of the second pads to the number of the first pads is 0.875 which satisfies 0.5 < m/n < 1. 
Regarding claim 25, modified Gray et al. discloses a solar cell module as in claim 16 above, wherein the wiring members having a diameter of 250-500m (see claim 11 above). Gray et al. discloses the extension pad (or end pads 32) in the longitudinal direction of the plurality of second finger electrodes is greater than and about three times the width of each of the plurality of wiring members (22, see fig. 3). Therefore, the width of the extension pads (or end pads 32) is found to be 750-1500 m (or 0.75-1.5mm), which is less than 2.5 mm.

Regarding claim 26, modified Gray et al. a solar cell module as in claim 14, wherein Wakefield et al. discloses a length of the first pads or the second pads is greater than a width of the first electrodes or the second electrodes (see figs. 1-4) and being 0.200 inch (or 5.08 mm, see the length of pad in table in col. 8) or 0.100 inch (or 2.54 mm, see the length of end pad in table in col. 11). 5.08 mm and 2.54 mm are less than 30 mm.

Regarding claim 28, modified Gray et al. discloses a solar cell module as in claim 14 above, wherein Wakefield et al. discloses a pitch between the second pads (e.g. pad row spacing or the rear contact) to be 1.425 inches (see table in col. 8) and a pitch between the first pads (e.g. pad spacing of the front contact) to be 0.240 inch (see table in col. 11). 1.425 inches is greater than 0.240 inch. 

Regarding claim 29, modified Gray et al. discloses a solar cell module as in claim 13 above, wherein Wakefield et al. further discloses a pitch (e.g. spacing between pad-row transverse strips) between the first electrodes (e.g. front transverse or horizontal strips) to be 0.080 inch (see table in col. 11) and a pitch (e.g. spacing between pad-row transverse strips) than a pitch between the second electrodes (e.g. rear transverse or horizontal strips) to be 0.060 inch (see table in col. 8). 0.080 inch is greater than 0.060 inch.

Regarding claim 30, modified Gray et al. discloses a solar cell module as in claim 13, wherein Wakefield et al. discloses the number of second electrodes (e.g. rear pad-row transverse strips) to be 63 (see col. 7 lines 48-57) and the number of the first electrodes (e.g. front pad-row transverse strips) to be 47 (36 pad row transverse non-pad crossing strips 127 and 11 pad row transverse pad crossing strips 122, 124 and 126, see figs. 2 and 4, col. 9 line 59 through col. 10 line 31). 63 is more than 47. 

Regarding claim 34, modified Gray et al. discloses a solar cell module as in claim 11 above, wherein Gray discloses a number of the plurality of wiring members bonded at each of the plurality of solar cell is equal to the number of the connection electrodes disposed on each of the plurality of solar cells (see figs. 2B, 4B, 9 and 10A).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gray et al. (US 2010/0000602) as applied to claim 11 above, and further in view of Cole (US 6008449)
Regarding claim 31, modified Gray et al. discloses a solar cell module as in claim 11 above.
Modified Gray et al. does not disclose including a reflector positioned between the first solar cell and the second solar cell and connected to the wiring members.
Cole teaches positioning a metallic strips (48, col. 5 lines 54-56) positioned between series connected solar cells (22) electrically connected to the solar cells to function as a reflector (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Gray et al. by incorporating a reflector positioned between between the first and second solar cells and electrically connected to the wiring members of the solar cells as taught by Cole, because Cole teaches placing a reflector between the cells would reduce the material cost to achieve the same efficiency (see col. 3 line 54 through col. col. 4 line 32).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 16-17, 19-21, 25-31 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Gray, Wakerfield, Hamaguchi and Yamada do not teach a number of the first and second pads satisfies 0.5≤m/n<1 in claim 27, because there is no obvious design choice suggestion in Gray that could remedy these glaring deficiencies. The examiner replies that Gray suggests the pattern of pads, which include the number of pads, is a matter of design choice and the number of pads is varied. However, Miyamoto teaches such limitation. See the rejection of claim 27 above.
Applicant argues that Gray, Wakerfield, Hamaguchi and Yamada do not teach a number of the plurality of first pads is different from a number of the second pads. The examiner replies that Gray teaches the number of the second pad (or contact 28) is 1, which is different from the number of the of the first pads, which is more than 1. However, Miyamoto also teaches the number of second pads is different from the number of the first pads.
Applicant argues Gray teaches one side solar cell module, and does not teach a bifacial solar cell. The examiner replies that bifacial solar cells are not claimed. Gray explicitly suggests the back contact (28) embodied pads and the metallic covering (26). Gray does not show using a grid pattern with pads and fingers electrode as the first electrode for the second electrode. Wakerfield teaches using grid pattern with pads and finger electrodes for the similar to the first electrode with benefits, and therefore one skilled in the art would use the same grid pattern with pads and finger electrodes similar to the first electrode for the second electrode to obtain the benefits taught by Gray and Wakerfield. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726